Exhibit 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), dated April 29, 2009, with an effective date of January 2, 2009, is by and between IDT Corporation, a Delaware corporation (the “Company”) and Abilio Pereira, an individual (the “Employee”). WHEREAS, in recognition of the Employee’s experience and abilities, the Company desires to assure itself of the employment of the Employee in accordance with the terms and conditions provided herein; and WHEREAS, the Employee wishes to continue to perform services for the Company in accordance with the terms and conditions provided herein; and NOW, THEREFORE, in consideration of the promises and the respective covenants and agreements of the parties herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Employment.The Company hereby agrees to employ the Employee, and the Employee hereby agrees to be employed by and perform services for the Company or its subsidiaries and affiliates, on the terms and conditions set forth herein. 2.Term.The term of this Agreement is for a three (3) year period (the “Term”) and shall commence as of the date set forth above (the “Start Date”) and terminate on January 1, 2012, or upon the Employee's earlier death, or other termination of employment pursuant to Section 9 hereof.The Term shall automatically be renewed or extended for additional one year periods beyond its otherwise scheduled expiration unless, not later than ninety (90) days prior to any such expiration, either party hereto shall have notified the other party in writing that such renewal extension shall not take effect. 3.Position. During the Term, the Employee shall serve as the Chief Financial Officer and Treasurer of the Company and in such other capacities as shall be designated by the Board of Directors of the Company (the “Board”) and agreed to by the Employee from time to time. 4.Duties and Reporting Relationship.During the Term, the Employee shall, on a full-time basis, use his skills and render services to the best of his abilities on behalf of the Company. The Employee shall report directly to the Chairman and the Chief Executive Officer (“CEO”) of the Company.The Employee shall comply with all of the policies and procedures of the Company. 5.Place of Performance.The Employee shall perform his duties and conduct his business on a full-time basis at the Company’s Headquarters, except for required travel on Company business. 6.Compensation and Related Matters. (a)Annual Base Salary.The Company shall pay to the Employee an annual base salary (the “Base Salary”) at a rate of Four Hundred Thirty Five Thousand Dollars ($435,000.00), payable in accordance with the Company’s standard payroll practices, less applicable taxes and customary withholdings.While this Agreement is in effect, the Employee’s total “Compensation” (Base Salary plus all bonus payments) shall be increased via a bonus payment, if necessary, so that the Employee’s Compensation remains at least 8.75% higher than the total compensation (base salary plus any bonus payments) of the highest paid financial officer/employee of the Company (during the prior fiscal year) or any of its controlled entities (the “Catch-up Bonus”).The Catch-up Bonus shall be calculated at the end of the Company’s fiscal year and shall be paid at the same time bonuses are paid to other similarly situated executives of the Company. (b)Executive Management Bonus Program.In the event the Company establishes a bonus program for its senior executive management, the Employee shall also be entitled to participate in such program at a level as shall be approved by the Compensation Committee of the Board. (c)Employee Benefits.During the Term, the Employee will be eligible to participate in the Company’s medical, dental, life and disability programs (collectively the "Programs") subject to the terms and conditions of the Programs.In addition, during the Term, the Employee will be eligible to participate in the Company’s 401(k) savings plan (the “401(k) plan”) subject to the terms and conditions of the 401(k) plan. (d)Business Expenses.
